DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --BIPOLAR SPHINCTEROTOME--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rydell (US PAT. 5,035,696) in view of Yang et al. (US PAT. 6,097,976).
	Rydell teaches a bipolar sphincterotome comprising: a cutting edge (24, 26 as shown in Figs. 5 and 6, col. 5, lines 10-19); an elongate tubular member (12, as shown in Figs. 5 and 6, col. 5, lines 10-11) comprising an adhesion-resistant outer surface (such as a plastic material); and a conductive coating (86) directly adhered to the outer surface of the elongate tubular member as shown in Fig. 6 (col. 5, lines 20-25), wherein the conductive coating longitudinally extends alongside at least a portion of the cutting edge as shown in Fig. 6.
	However, Rydell silent to teach a primer adhesive directly adhered to the adhesion-resistant outer surface of the tubular member. Yang et al. teach an invasive medical catheters having an elongate tubular member (26) and a primer adhesive (48) made of epoxy (as per claim 16) directly adhered an conductive layer (24) to an outer surface of the elongate tubular member as shown in Fig. 3 in order to provide sufficient bond the conductive coating to the outer surface of the tubular member, wherein the primer adhesive and the conductive coating longitudinally extend alongside at least a portion of the elongate tubular member since the cutting edge and the elongate tubular member of Rydell longitudinally extend alongside as shown in Fig. 6 (col. 6, lines 31-41). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a bipolar sphincterotome of Rydell by a primer adhesive as taught by Yang et al. in order to provide sufficient bond the conductive coating to the outer surface of the tubular member.
	Re. claim 17: Rydell teaches the elongate tubular member, which is made of plastic material. Even though Rydell silent at least one of a fluoropolymer material or a polyolefin material for the outer surface of the elongate tubular member, at the time of the effective filing date of the claimed invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the material of the outer surface of the elongate tubular member as recited in the claimed invention because Applicant has not disclosed that the material of the outer surface of the elongate tubular member as recited in the claimed invention provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Rydell because the material of the outer surface of the elongate tubular member as recited in the claimed invention would perform equally well such as providing an electrical insulating property in Rydell. Therefore, it would have been an obvious matter of design choice to modify the material of the outer surface of the elongate tubular member of Rydell to obtain the invention as specified in claim 3. Since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable rangers involves only routine skill in the art. MPEP 2144.04 (il-A). 
	Re. claim 19: Yang et al. also teach that the primer adhesive and the conductive coating longitudinally extend over a distal portion of the elongate tubular member as shown in Fig. 3.
		It is noted that since the scope of the claimed invention is the bipolar sphincterotome, the phrase “the elongate tubular member that is configured to curl when a cutting wire of the bipolar sphincterotome is pulled taut” as recited in lines 4 and 5 recites how the elongate tubular member is performed, a process. Therefore, the phrase can be drafted to recite the intended working environment.
	Re. claim 20: Yang et al. also teach that the primer adhesive does not include any conductive particles (col. 6, lines 31-41).
	Re. claim 21: Yang et al. also teach that the conductive coating includes a copper based epoxies as an epoxide functional groups (col. 5, lines 8-19).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rydell in view of Yang et al., and further in view of Schleifstein et al. (US PAT. 6,533,963).
	Rydell, modified by Yang et al., teaches all limitations as set forth above, but silent the conductive coating including elongate conductive particles. Schleifstein et al. teach an electroconductive composition (equivalent with the conductive coating) including an elongated conductive particles in order to produce the functionally flexible conductive coating (col. 7, lines 1-15). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify the conductive coating of the bipolar sphincterotome of Rydell, modified by Yang et al., by elongate conductive particles in the electroconductive composition as taught by Schleifstein et al. in order to produce the functionally flexible conductive coating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D KIM/Primary Examiner, Art Unit 3729